Title: From William Stephens Smith to Abigail Smith Adams, 31 December 1814
From: Smith, William Stephens
To: Adams, Abigail Smith



Dear Madam—
Washington Decr. 31st. 1814.

I received your letter enclosing one addressed to Mr. Adams, and presented it to the Secretary of State it will be forwarded with the public dispatches to Gent.
I do not admire Williams return at this moment, having recieved his Commission as Secretary of the Legation, I think he had better hold it, and remain abroad for the present—least he should be on his Way I stated to Mr. Monroe, as he did not receive the Commission untill his arrival at Ghent, and the inconvenience of their returning to St. Petersburgh during the winter, I hoped he would consent to his visiting his friends in america this winter in the flagg ship, and return to St. Petersburgh in the Spring in a flagg ship, he could then also take such dispatches to the minister as the Administration might wish to make—he Answerd he gave the permission cheerfully and should be happy to receive his Visit here, That The President would also be pleased to see him, and he might hold his Commission and return in the spring unless some more agreable situation could be obtained for him—you will smile at this stroke of Diplomacy, not with the same glow of cheek, as when you perused my last letter—Another Senator has passed to the other world as you will notice by the enclosed—The Typhus fever glows at the navy yard and the spotted fever in Alexandria—a distressing influenza is pretty preverlant—The Season is very mild and the roads dusty—I visited Mr. Helen yesterday he appears to me to be in a deep Consumption, I do not think he will survive the spring—I thank God I continue in my usual health—with most respectful regards to The President, I wish you and yours many happy returns of the Season / Yours with affection
W: S: Smith